Per Curiam.

Without proof as to condition of the damaged vehicle after the accident, no proper basis appears in the record for the award made for property damages. The owners of the damaged vehicle are entitled to reeover the difference between its value immediately before and immediately after the injury, or the reasonable cost of repairs necessary to restore it to its former condition, whichever is the lesser. (Johnson v. Scholz, 276 App. Div. 163.)
Additionally, plaintiff Aaron M. Lewis failed to show that the accident was the proximate cause of the condition for which he was treated by a dentist. He gave no testimony as to any injury to his mouth and otherwise failed to show that the dental expenses subsequently incurred were necessitated by the accident.
The judgment in favor of plaintiffs on the first and second causes of action should be unanimously reversed on the facts, without costs, and the first and second causes of action remitted to the trial court for assessment of damages only and entry of judgment thereon, with appropriate costs in the court below.
The judgment in favor of plaintiff Helen Lewis on the third cause of action should be unanimously affirmed, without costs.
Concur — Pette, Hart and Browh, JJ.
Judgment reversed, etc.